EXHIBIT 32.1 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C SECTION 1350) In connection with the Quarterly Report of Game Plan Holdings, Inc. (the “Company”) on Form 10-Q/A for the period ending March 31, 2011 as filed with the Securities and Exchange Commission (the “Report”), Charles Hazzard, the Principal Executive Officer of the Company, certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of his knowledge: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of the Company. Date: August 12, 2011 By: /s/Charles Hazzard Charles Hazzard, Principal Executive Officer
